Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1, 4-6, 8-11, 14-16, and 18-26 have been examined in this application.
The filling date of this application is October 02, 2018. Applicant has not claimed for domestic or foreign priority with respect to the submitted Application Data Sheet. Accordingly, a priority date of October 02, 2018 is being used for examination of this application.
No additional information disclosure statement (IDS) has been submitted to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8-11, 14-16, and 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level 
As per Claims 1 and 11, the claims recite “a method comprising:
receiving, an authorization request message comprising access data and a transaction value during a transaction;
receiving, product data for the transaction;
in response to receiving at least the transaction value and the product data, determining, a carbon offset value based on the product data, wherein the product data comprises one or more data items, wherein each data item represents a product or service and is associated with an item cost and an item identifier;
storing, the carbon offset value in association with a transaction identifier;
transmitting, the authorization request message to an authorizing entity, wherein the authorizing entity determines whether or not to authorize the transaction, and generates an authorization response message comprising an indication of whether or not the transaction is authorized, the transaction value, and an authorization code;
receiving, the authorization response message comprising the indication of whether or not the transaction is authorized, the transaction value, and the authorization code;
storing, the authorization code in association with the carbon offset value and the transaction identifier;
after the transaction is authorized, receiving, a batch file including authorized transaction records comprising a plurality of transaction identifiers and a plurality of 
retrieving, a plurality of carbon offset values, wherein the plurality of carbon offset values include the carbon offset value, and wherein the plurality of carbon offset values are associated with a plurality of stored transaction identifiers matching the plurality of transaction identifiers;
adjusting, the plurality of transaction amounts in the batch file using the plurality of carbon offset values to obtain a plurality of adjusted transaction amounts;
and responsive to adjusting the plurality of transaction amounts in the batch file, transmitting, the batch file to the authorizing entity, wherein the authorizing entity determines whether or not each of the plurality of transactions are associated with the authorization codes that indicate authorization of the transaction and applies the plurality of adjusted transaction amounts to a plurality of accounts.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organized human activity by commercial or legal interactions, performing fundamental economic practices, along with mathematical concepts. The method recited above is a commercial interaction between a consumer and a merchant conducting a transaction, wherein the transaction is being authorized by an authorizing entity (e.g. a bank), and adjusting the transaction amount according to the determined carbon offset values. The adjustment of transaction amounts according to the carbon offset values is a mathematical concept, wherein the determination of carbon offset values may use an equation as disclosed in Specifications [0069]. The claims as a whole is a method of processing transactions, 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “server computer”, “processor”, “memory device”, “non-transitory computer-readable medium”, “access device”, “network computer”, “transport computer”, “database”, and “authorizing entity computer” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. For example, see Specifications [0015] disclosing that the access device may be generic components such as “POS, cellular phones, PDAs, PCs, etc.” in communication with the other computers, [0032] disclosing that the authorizing entity computer as a general computer used by an authorizing entity, [0035] disclosing transport computer as just a computer used by a commercial bank, [0036] disclosing network computer as a generic computer to process transactions, [0038] disclosing processor as generic components, and [0039] disclosing memory and non-transitory computer readable medium as generic components. The claims are merely using a computer as a tool to perform an abstract idea, wherein the transaction processing is simply “applied” to generic computer components to perform generic functions, such as: receive, store, transmit, and adjust data. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. The adjusting of the transaction amounts is part of the abstract idea. The batch process itself is well known, the difference is the information contained in that batch process. The transfer of information over a network, like here to the network computers, is supported by case law: OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Here, transmitting the batch file will not improve the network communication. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 5 and 15 recite “wherein the authorization request message comprises the access data and the product data.”
Claims 8 and 18 recite “further comprising: determining, by the network computer, whether or not the payment card is enrolled in a carbon offset program.”
Claims 9 and 19 recite “further comprising: determining, by the network computer, whether or not a resource provider associated with the access device is enrolled in a carbon offset program.”
Claims 10 and 20 recite “wherein determining the carbon offset value based on the product data further comprises: querying, by the network computer, an offset data database for offset data associated with the product data; receiving, by the network computer from the offset data database, the offset data; and determining, by the network computer, the carbon offset value based on the offset data.”
Claim 21 recites “further comprising: receiving, by the network computer, the authorization response message comprising the transaction value from the authorizing entity computer; and providing, by the network computer, the authorization response message comprising the transaction value to the access device. “
Claim 22 recites “wherein the one or more data items comprises a first data item and a second data item, the first data item associated with a first item cost and a first item identifier, the second data item associated with a second item cost and a second item identifier. “
Claim 23 recites “wherein determining the carbon offset value based on the product data further comprises: determining, by the network computer, a first carbon offset value based on the first item cost and the first item identifier of the first data item and a second carbon offset value based on the second item cost and the second item identifier of the second data item; and determining, by the network computer, the carbon offset value based on the first carbon offset value and the second carbon offset value.”
Claim 24 recites “wherein the item cost is a product cost, the item identifier is a product identifier, the access device is a point of sale terminal, and wherein the authorization request message further comprises the access data.”
Claim 25 recites “wherein receiving, by the network computer from the transport computer, the batch file further comprises: receiving a plurality of batch files from a plurality of transport computers.”
Claim 26 recites “wherein the batch file including authorized transaction records comprising the plurality of transaction identifiers and the plurality of transaction amounts corresponding to the plurality of transactions including the transaction are associated with a plurality of resource providers of a plurality of access devices including the access device.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
Claims 4 and 14 recite “further comprising: transmitting, by the network computer to a user device, a notification regarding the carbon offset value;
receiving, by the network computer from the user device, a response with an indication to apply the carbon offset value; and applying, by the network computer, the carbon offset value to an account associated with the user device.” Similar to their parent claims as discussed above, the additional element of “user device” is a generic computer component, as disclosed Specifications [0032] as “cellular telephone, smart card, tablet, or laptop”, with mere instructions to implement the abstract idea on a device, performing generic functions, such as: transmit notification and receive input. Therefore, the claims are rejected for at least the same rationale as applied to their parent claim above.
Claims 6 and 16 recite “wherein the network computer receives the authorization request message via a first communications channel, and wherein the network computer receives the product data via a second communications channel.” The additional limitation of the network computer receiving information over different communication channels is an insignificant extra-solution activity. See MPEP 2106.05(g). Therefore, the claims are rejected for at least the same rationale as applied to their parent claim above.
	Claims 4-6, 8-10, 14-16, and 18-26, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1, 4-6, 8-11, 14-16, and 18-26 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments, see page 13, filed August 06, 2020, with respect to the objection to the amendment to the Specifications have been fully considered and are persuasive according to the revised amendment to the Specifications with proper paragraph numbers. The Objection of Specifications has been withdrawn. 
Applicant's arguments, see pages 13 to 18, filed August 06, 2020, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive, as discussed further below.
Applicant argues, see pages 13 to 15, that the claims do not recite an abstract idea. Examiner respectfully disagrees. The claimed method is a transaction processing, which is a fundamental economic practice, between a consumer and a merchant along with a bank to authorize the transaction, which is a commercial or legal interaction, by which a carbon offset value is a part of the transaction value, calculated by a mathematical concept from the purchased product of the transaction. Therefore, as explained above under 35 U.S.C. 101 rejection, the claims are directed to an abstract idea under certain methods of organizing human activity and/or mathematical concepts.
Applicant argues, see page 16, that the claims are integrated into a practical application. Examiner respectfully disagrees. Adjusting the transaction amount even after the transactions are batched is not a technological improvement, it is manipulating the data (i.e. transactions). The carbon offset value is determined based on product data from a transaction, stored in a database, then retrieved later to be used for adjusting the transaction amount at batch processing, which is mere instructions to perform generic functions on a generic computer component to implement an abstract idea: determine data based on comparison (i.e. compare product data to stored calculation table or use a stored equation to perform calculation based on the product data), store data, and retrieve data. The claimed process does not provide a technological solution to a technological problem, but provides a business solution to a business problem, which is to “help combat climate change” as the Applicant mentioned in page 16.
Applicant argues, see pages 16 to 18, that the claim elements clearly add specific limitation other than what is well-understood, routine and conventional in the field. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the adjustment of the transaction amounts is part of the abstract idea, with the batch process itself being well known, and transfer of information over a network is not an improvement to the technology. The Examiner’s burden has been met in the rejection citing to support that the additional elements are generic components by the specification and the transfer of information supported by case law. In combination, the additional elements do not amount to an inventive concept. Here the combination does not improve the functioning of the computer components, nor the network, there is no improvement to other technology or technical field, but merely the abstract idea, nor is the judicial exception with or used by a particular machine, or adding specific limitations other than is well-understood, routine and conventional or otherwise generally link the judicial exception to a particular technological environment. Therefore, the 35 U.S.C. 101 rejection still stands.
Applicant’s arguments, see pages 18 to 21, filed August 06, 2020, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive according to the current amendments to the claims. The 35 U.S.C. 103 rejection of the claims has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Revel Systems, “Revel Systems Transactions – Intro To the Batch Process”, August 06, 2013, https://www.youtube.com/watch?v=MJK_VPVqpgw, discloses system for batch processing transactions with adjustable tips.
Davis (U.S. 2016/0034910) discloses various embodiments for performing data processing to identify an entity to offset carbon credits.
Jacobs et al. (U.S. 2014/0089073) discloses systems and methods for managing carbon emission credits at a fuel dispensing station via a portable computing device.
Ghosh et al. (U.S. 2011/0213690) discloses various apparatuses, methods, and computer program products for providing a carbon-footprint modeling environment that determines a consumer's carbon footprint based on the consumer's acquisition of goods and/or services, as indicated by the consumer's transaction data.
Lacoss-Arnold (U.S. 2015/0142656) discloses a computer-implemented method for generating environmental impact offsets for payment card transactions.
O’Connell et al. (U.S. 2017/0278104) discloses methods, systems, and devices are disclosed for using a payment processing network as an authorization engine to access secure physical areas, such as college dormitories, office buildings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697